JUDGE ELLIOTT
delivered the opinion op the court.
This indictment charges that E. K. "Wilson, on the 18th day of January, 1878, in McCracken County, did unlawfully, he being a merchant in Paducah, Ky., sell spirituous liquors, viz. whisky, brandy, and gin, at his store in said city, and, too, without having obtained a license to sell such spirituous liquors;” and the principal question for consideration is whether the offense charged is sufficiently described.
In the case of the Commonwealth v. White (free negro), who was indicted under a statute that made it penal for a free negro to sell spirituous liquors, the indictment charged that White, “ a free man of color, on the 1st day of July, 1857, in the county aforesaid, did unlawfully sell whisky, brandy, and other spirituous liquors.” On an appeal in that case this court decided that the indictment was not good, but was insufficient, because the Criminal Code requires that an indictment shall contain a statement of the acts constituting the offense, with the particular circumstances of the offense charged, where they are necessary to constitute a complete offense.
The general charge that a merchant has sold whisky, etc., without a license so to do, without stating to whom the sale was made, is too general, as it does not inform the defendant with reasonable certainty of the offense charged, and the record of conviction would not be a safe reliance against another indictment for the same offense.
Wherefore the judgment is reversed, and cause remanded with directions to dismiss the indictment.